Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 JERSEY CENTRAL POWER & LIGHT COMPANY (Exact name of registrant as specified in its charter) New Jersey 21-0485010 (State of incorporation or organization) (IRS Employee Identification No.) c/o First Energy Corp., 76 South Main Street, 44308-1890 Akron, Ohio (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: N/A If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file numbers to which this form relates: N/A Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $10.00 par value per share (Title of each class to be so registered) N/A (Name of each exchange on which each class is to be registered) Item 1. Description of Registrants Securities to be Registered The following description of Jersey Central Power & Light Companys (the Company) common stock and the related provisions of its Amended and Restated Certificate of Incorporation and Bylaws are summaries and are qualified by reference to its Amended and Restated Certificate of Incorporation and Bylaws, which have been previously filed with the SEC and are incorporated by reference as exhibits to this registration statement, as well as to applicable New Jersey law. The Company is authorized to issue 16,000,000 shares of common stock, $10.00 par value per share (the Common Stock), and 15,600,000 shares of preferred stock, no par value per share (the Preferred Stock). As of August 6, 2008, FirstEnergy Corp., the Companys parent, owns and holds all 14,421,637 shares of the Companys outstanding and authorized, fully paid and non-assessable Common Stock. There are no shares of Preferred Stock issued or outstanding. Holders of the Companys Common Stock are entitled to one vote per share on all matters on which holders of Common Stock may vote. The vote of the holders of a majority of the stock having voting power present in person or represented by proxy shall decide any question brought before such meeting, unless the question is one upon which by express provision of the statutes or of the Companys Amended and Restated Certificate of Incorporation requires a different vote. There is no right to vote cumulatively in the election of directors. The Companys Common Stock does not provide for dividend, conversion, sinking fund, redemption or preemption rights. The Companys board of directors may adopt an amendment to the Companys Certificate of Incorporation determining the division of shares into classes or into series within any class or classes, determination of the designation and the number of shares of any class or series, and the determination of the relative voting rights, preferences, limitations, rights to dividends, conversion rights, redemption rights, stated value, and other special rights of the shares of any class or series.
